Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/28/2020.
Claim 20 have been cancelled.  Claims 1-19 and 21 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-17, 19, 21are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (2016/0342962).
	With respect to claims 1, 8, 15 and 21, Brown teaches methods, systems for   providing, by a device and via a subscription management platform, an abstracted version of a website of a third-party provider by which a group of customers interact 
	receiving, by the device and via the subscription management platform, a request for payment of an invoice associated with the group-based subscription (i.e. to initiate the payment process, payee 104 sends (A) a first payment request to EPS 112. In the example embodiment, the first payment request includes a payor identifier for each payor 108 from whom payee 104 is requesting payment)(Figure 1 and paragraph 0057);
	determining, by the device and based on a total amount of the invoice, proportionate billing amounts for customers in the group of customers; determining, by the device, a lead account from among a group of customer accounts associated with the customers in the group of customers; wherein the lead account is determined based on customer account attributes associated with the lead account (i.e. EPS 112 sends (B) a second payment request to a payor computing device associated with payor 108, wherein the second payment request is based on the first payment request. The second payment request includes a unique URL generated by EPS 112, for making payments to the payee user account)(Figure 1 and paragraph 0058);
	determining, by the device, non-lead accounts from among the group of customer accounts associated with the customers in the group of customers (i.e. User 402 further identifies 406 a plurality of secondary user accounts to which user 402 may grant authority to solicit funds on behalf of the primary party)(Figure 4 and paragraph 0069);
112 is configured to create 408 a role in each secondary user account, wherein the role links the secondary user account to the primary debit account. A user 410 is associated with one of the plurality of secondary user accounts. User 410 sends 412 a first payment request, wherein the first payment request is associated with the user's role in the user account that associates the user account of user 410 with the primary debit account of the primary party. The first payment request is configured to request payment from at least one payor 108 to the primary debit account. EPS 112 is configured to transmit 414 a second payment request to payor computing device 128 (shown in FIG. 1). Payor 108 sends 416 a payment response to EPS 112. Sending 416 the payment response may include confirming payment and determining payment amount, if necessary. EPS 112 is further configured to prompt 418 a funds transfer from payor's debit account 158 (shown in FIG. 1) to the primary debit account)(paragraph 0069 and Figure 4).

	With respect to claims 2, 9, 16,  Brown further teaches a customer rating associated with the lead account, a credit limit associated with the lead account, a customer tier-level associated with the lead account, a credit score of a lead customer associated with the lead account, or an indication that the lead customer associated with the lead account has opted-in to serving as the lead account (i.e. the user option 1604, in which requests and/or responses may be sent with a variable payment amount, or a "Fixed" option 1606).

	With respect to claims 3, 10, 17 Brown further teaches  wherein the group of customer accounts includes: a group of credit card accounts, a group of checking accounts, a group of savings accounts, a group of money-market accounts, or a combination thereof (i.e.  user accounts can be created using account information for non-debit accounts including, without limitation, credit accounts, savings accounts, checking accounts, and any other suitable financial accounts)(paragraph 0034).

	With respect to claims 5, 12, 19  Brown further teaches allowing a customer in the group of customers to adjust a setting associated with the shared account for the group-based subscription (i.e. Create request screen 1602 further includes a privacy setting for the payment request, from which the user/payee may select "public" 1616 or "private" 1618)(Figure 16 and paragraph 0081).

	With respect to claims 6, 13 allowing a customer in the group of customers to register one or more customer Internet protocol (IP) addresses associated with the shared account for the group-based subscription (i.e. The unique URL 1614 includes a first portion 1614a associated with the payee user account and a second portion 1614b associated with the payment request (e.g., the subject, topic, or title of the payment request)(Figure 16 and paragraph 0081).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Official Notice.
	Claims 4, 11 and 18 further recite determining  using a customer matching model, scores for the customers in the group of customers based on other customer account attributes associated with the non-lead accounts; wherein the scores predict a successful matching of customers to the group-based subscription, and wherein the scores indicate a measure of confidence that satisfies a threshold; and wherein the one or more instructions, that cause the one or more processors to determine the non-lead accounts, cause the one or more processors to: determine the non-lead accounts based on the scores. Official Notice is taken that it is old and well known that based on scores that satisfies a threshold value, measuring predicting success.  For example, if students meet a threshold scores on their SAT’s tests, it measure that they will likely succeed in 

	Claims 7 and 14 further recite assigning the group of customers to another group-based subscription based on the scores and wherein the other group-based subscription is provided by a second another third-party service provider; and
enrolling the group of customers in a second account associated with the other group-based subscription.   Official Notice is taken that it is old and well known to assign different projects based on score values, such as re-assigning projects based on capabilities and enrolling the users into the new project.  It would have been obvious to have applied it to group based subscriptions, in order to better match and re-assign subscription to customers.

References of record not applied:
	Scipioni et al. (2008/0028638) teaches on paragraph 0075- The system may authorize transactions (e.g. purchase from the merchant) and may debit the primary account according to a defined set of rules, such as reimbursing the primary account from the secondary account (s).  Within this described system, the secondary account (s) may be subject to the same interest-bearing benefits as those attributed to the primary account.    
	Sargeant (9,064,250) teaches methods and systems are disclosed for issuing bills on an account to a primary account holder and at least one secondary account holder. The methods and systems allow separate component bills to be sent to the primary and secondary account holders based on instructions received from the primary account holder. In one embodiment, the component bills represent the portion of the total bill that is attributable to the recipient of the component bill. In another embodiment, payment reminders are sent to the primary and secondary account holders before the payment deadline. Account identification information can be encoded on each payment received from a primary or secondary account holder so that the payment can be properly credited to the account.

Response to Arguments
Applicant’s arguments with respect to claimsa have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688